Citation Nr: 0834683	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-06 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease, to 
include coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1949 to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In May 2005, the veteran testified at a hearing before a VA 
decision review officer.  The issue on appeal was originally 
before the Board in March 2008 when the case was remanded for 
additional development.  The case has been returned for 
appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Competent evidence of a nexus between a heart disease, to 
include coronary artery disease, and service is not of 
record.


CONCLUSION OF LAW

A heart disease, to include coronary artery disease, was not 
incurred in or aggravated by active military service, nor may 
in-service incurrence be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for certain diseases, 
to include cardiovascular disease, when they are manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
See 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

The veteran seeks service connection for a heart condition, 
to include coronary artery disease.  The veteran testified at 
a hearing before a VA decision review officer in May 2005.  
He stated that he visited sick call seven or eight times 
while stationed at Fort Devons, Massachusetts in 1949.  The 
veteran testified that he was put on light duty and then "no 
duty" and was treated at the VA hospital in Boston.  
He asserts that his current heart disease is related to his 
service.  A review of the evidence reveals that service 
connection is not warranted, however.  

The majority of the veteran's service treatment records were 
unavailable for review, due to a fire.  However, the VA was 
able to locate service treatment records dated in 1956 and 
1957.  A review of these records does not show any treatment 
of a heart condition or any cardiovascular complaints.

The Board is aware of written lay statements submitted by or 
on behalf of the veteran which address the veteran's 
illnesses during service.  The veteran's brother, A.L. stated 
that the veteran was hospitalized in Massachusetts in 
November 1949 after passing out.  A.L. further stated that 
the veteran was hospitalized during his service in England, 
reportedly because of dizziness.  The veteran's sister in 
law, I.L. stated that while the veteran was stationed at Fort 
Devins, she was told that he had a heart condition.  The 
veteran's mother in law stated that in November 1952, he 
collapsed and she remembers the doctor mentioning something 
about a heart murmur.  The veteran's spouse, J.W.L., stated 
that when she married the veteran she did not know that he 
had health problems until two weeks after they were married 
when a doctor made a house call and mentioned that the 
veteran had a heart murmur.  She went on to say that she 
heard from his friends that he had passed out numerous times 
while on duty and she also witnessed him pass out during 
their marriage.

There is no medical evidence of a heart condition until 1975, 
when the veteran had a heart attack, almost 20 years after 
service.  Therefore, the presumptive regulations are not for 
application.  Medical records from Doctor's Hospital 
Foundation, Inc. dated in 1975, show that the veteran was 
admitted because of slight chest pain and was given a 
diagnosis of angina pectoris, probably secondary to 
arteriosclerotic heart disease.  The examiner did not note 
any prior history of a heart condition and noted that the 
veteran never had any hypertension.

VA hospital records dated in June 1976 show that the veteran 
was admitted for evaluation of unstable angina.  He reported 
a history of myocardial infarction in June 1975, a history of 
syncope, a history of a heart murmur during adolescence and 
angina.  The veteran admitted that he had a recent increase 
in working hours and business stress.

VA hospital and outpatient medical records dated from 1985 to 
1997, show transient ischemia and hypertension.  September 
1997 records show "recent unstable angina."  

VA outpatient medical records dated in 2002, report that the 
veteran was unable to sleep and was feeling very nervous.  He 
had an elevated blood pressure and was scheduled for a 
cardiac stent in December 2002.  A report of a VA cardiology 
consultation performed in December 2002, shows that the 
veteran has a history of hypertension, hypercholesterolemia 
and coronary artery disease.  

In a May 2004 statement, Dr. C.F.S. stated that the veteran 
has a known murmur, which was present over 25 years ago when 
he was in service.  Dr. C.F.S. stated, "I believe there is a 
very real probability that the veteran's underlying valvular 
problems, initially noted during a period of time in the 
service, with a description of a murmur, may well have played 
a role in his predisposition to atrial arrhythmias.  
Consequently, I feel that his current problems (primarily 
atrial arrhythmias) may well be related to his abnormalities 
noted at the time of military service." 

The veteran received a VA examination in April 2008.  The 
examiner conducted a review of the veteran's entire case file 
and also interviewed the veteran.  He noted that the 
veteran's medical records clearly document the presence of 
significant coronary artery disease, with myocardial 
infarction in 1975, 1985, 1990 and 2005.  The examiner stated 
that there is no documentation or evidence of a nexus between 
service and the initial manifestation of the veteran's heart 
disease.  He also stated that he reviewed the "buddy 
letters" as well as the history of the veteran and "the 
given description of dizziness and one episode of syncope are 
not consistent with manifestations of a significant organic 
heart disease in an 18-20 year old male, who went on to be 
without any objectified manifestations of heart disease for 
many years thereafter."  The examiner stated that the 
veteran's dizziness was most likely due to vertigo, which is 
not a cardiac source of dizziness.  He went on to say that 
after a review of all of the veteran's medical records, that 
there is a remote possibility that his heart condition was 
manifested in service, "but certainly there is no such 50/50 
likelihood that those vague symptoms," with no further data 
until 20 years after service were present or manifested to 
during service.  He added that even if a heart murmur was 
heard during service, a murmur itself is not indicative of a 
coronary artery disease.

The record contains two medical opinions, which address 
whether the veteran's coronary artery disease is service 
related.  The question of whether the veteran's current 
diagnosis had its onset in or is otherwise related to active 
service, involves competent medical evidence as to medical 
causation.  Grottveit v. Brown, 
5 Vet. App. 91, 92 (1993).  It is the responsibility of the 
Board to weigh the evidence, and determine where to give 
credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the VA examiner's opinion carries more 
weight in this case because he definitively states that there 
is no nexus between the current disease and the veteran's 
dizziness and heart murmur while in service, based upon a 
complete review of the veteran's case file.  The Board 
considers Dr. C.F.S.'s private medical opinion to be 
competent medical evidence, but not probative.  The letter 
from Dr. C.F.S. is vague and does not state with specificity 
how his heart murmur played a role in his predisposition to 
atrial arrhythmias.  Furthermore, it is not clear to the 
Board whether Dr. C.F.S. conducted a thorough review of the 
veteran's file.  It is also noted that the Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-473 (1993).  Thus, the Board finds that the April 2008 VA 
examiner's opinion is of more probative value, and as such, 
the evidence weighs against the veteran's claim in this 
regard.   

The Board has carefully considered the veteran's claims.  
With respect to the veteran's testimony and the written 
testimony of his family, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, lay people are not competent to state the etiology 
related of heart disease.  Furthermore, the VA examiner 
specifically addressed those symptoms testified to by the 
veteran and his family, for example his dizziness and heart 
murmur, and found that these symptoms are more than likely 
not related to his current coronary artery disease.

As a preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The claim for 
entitlement to service connection for a heart condition, to 
include coronary artery disease, is denied. 

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2008, subsequent to the 
Board remand, which notified the veteran of what information 
and evidence must be submitted to substantiate the reopened 
claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of April 2008 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a March 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's VA 
treatment records and private medical records.  The veteran 
was also afforded a VA examination.  The VA attempted to 
obtain the veteran's service treatment records from the 
National Personnel Records Center.  The National Personnel 
Records Center responded that it could not locate all of the 
veteran's records.  See Formal Finding on the Unavailability 
of Service Medical Records dated in May 2006.  

The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the majority of the veteran's service 
treatment records are unavailable, the appeal must be decided 
on the evidence of record, and the Board's analysis has been 
undertaken with this heightened duty in mind.  As detailed 
above, the evidence weighs against his service connection 
claim for a heart condition, to include coronary artery 
disease.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a heart disability, to 
include coronary artery disease, is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


